Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Final office action is in response to the application filed on September 26, 2019, the response to the Restriction/Election requirement filed on June 3, 2021, and the amendments to the claims filed on September 13, 2021.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Step 1: YES).

The Examiner has identified independent method Claim 1 as the claim that represents the claimed invention for analysis.  Claim 1 recites the limitations of collecting prior spend history of the customer, the prior spend history including credit card purchase history of the customer, debit card purchase history of the customer, and electronic withdrawals from a bank account of the customer; identifying a geolocation of the customer; retrieving a marital status of the customer; collecting network messages associated with a social media account of the customer and analyzing the network messages for one or more predetermined terms, at least one of the predetermined terms indicating distress; and determining, based on the prior spend history, the geolocation, the martial status, and whether or not the one or more predetermined terms are identified at least a threshold number of times, a budget for the customer, the budget including the predetermined group of MCCs and, for each MCC in the group, a group of funds for being spent on purchases associated with the MCC during a predetermined time period; a bank account performing the method steps of: storing funds transferred to the bank account by a donor; and based on the budget, dividing the stored funds into groups of funds, and tagging each group of funds with an MCC included in the group of MCCs; and a credit card processing platform performing the method steps of: receiving from a merchant bank a purchase authorization request including information identifying the credit card, a purchase amount and a purchase MCC; determining if the purchase MCC is included in group of MCCs; and if the 

These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  Providing a line of credit recites a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The first, second, and third memories and processors, a credit card processing network, and a transmitter in Claim 1 is just applying generic computer components to the recited abstract limitations.  The dynamic MCC budget assignor platform, the credit card processing platform, and internet communication in Claim 1 appears to be just software.  (Step 2A-Prong 1: YES. The claims are abstract)

This judicial exception is not integrated into a practical application. In particular, the claims only recite first, second, and third memories and processors, a credit card processing network, and a transmitter in Claim 1.  The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0070, 0073, 0077] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus claim 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  

Dependent claims 2-9 further define the abstract idea that is present in its respective independent claim 1 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2-9 are directed to an abstract idea.  Thus, the claims 1-9 are not patent-eligible.

Response to Arguments
Applicant's arguments filed September 13, 2021 have been fully considered but they are not persuasive.

Applicant’s arguments regarding the 35 USC 101 rejection of record (Remarks, pages 5-6), however they are not found persuasive.

Applicant’s arguments that the claims amount to significantly more than the abstract idea and that the claims are similar to those found eligible in Example 35, (Remarks, page 6), are not persuasive.  Specifically, Example 35 is directed towards verifying a bank customer's identity to permit an ATM transaction.  The combination of the steps of the ATM providing a random code, the mobile communication device's generation of the image having encrypted code data in response to the random code, the ATM's decryption and analysis of the code data, and the subsequent determination of whether the transaction should proceed based on the analysis of the code data operates in a non-conventional and non-generic way to ensure that the customer's identity is verified in a secure manner that is more than the conventional verification process employed by an ATM alone.  However, the current claims do not perform any random code generation, image encrypted with code data, or decryption and analysis of that image in order to determine if the transaction should proceed.  Instead the claims are directed to determining whether to authorize a purchase or not based on budget data.  The focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools.  Therefore, Example 35 does not apply.

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSAY M MAGUIRE whose telephone number is (571)272-6039.  The examiner can normally be reached on Monday to Friday 8:30 to 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Lindsay Maguire
9/14/21
/LINDSAY M MAGUIRE/Primary Examiner, Art Unit 3693